Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 1 of 26 Page ID #:362



   1 LEONARDMEYER LLP
     Derek J. Meyer (CA Bar No. 278346)
   2
     1800 Century Park East, Suite 1400
   3 Los Angeles, CA 90067
     Tel: (310) 220-0331
   4
     rmeyer@leonardmeyerllp.com
   5
   6 LEONARDMEYER LLP
       John G. Bisbikis (admitted pro hac vice)
   7   Madelaine M. Thomas (admitted pro hac vice)
   8   120 North LaSalle Street, Suite 2000
       Chicago, IL 60602
   9   Tel: (310) 374-8084
  10   jbisbikis@leonardmeyerllp.com
       mthomas@leonardmeyerllp.com
  11
       Attorneys for Plaintiff Nanografix
  12 Corporation
  13
  14                           UNITED STATES DISTRICT COURT
  15                         CENTRAL DISTRICT OF CALIFORNIA
  16                                   LOS ANGELES DIVISION
  17
       NANOGRAFIX CORPORATION,                               2:18-cv-06735-GW-RAO
  18   a California corporation,
                                                             PLAINTIFF NANOGRAFIX
  19
            Plaintiff,                                       CORPORATION’S RESPONSE IN
  20                                                         OPPOSITION TO DEFENDANT
       v.                                                    POLLARD BANKNOTE
  21
                                                             LIMITED’S MOTION TO
  22   POLLARD BANKNOTE LIMITED,                             TRANSFER TO THE EASTERN
       a Canadian corporation,                               DISTRICT OF MICHIGAN
  23
  24        Defendant.                                       Judge:            Hon. George H. Wu
                                                             Hearing Date:     December 17, 2018
  25
                                                             Hearing Time:     8:30 a.m.
  26                                                         Courtroom:        9D
                                                        1.
  27
  28
                                                        1
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 2 of 26 Page ID #:363



   1         Plaintiff Nanografix Corporation (“Nanografix”) respectfully submits this
   2 Response in Opposition (“Opposition”) to Defendant Pollard Banknote Limited’s
   3 (“Pollard”) Motion to Transfer (“Motion”) to the Eastern District of Michigan brought
   4 pursuant to 28 U.S.C. § 1404(a).
   5 I.      INTRODUCTION
   6         Nanografix is a small California corporation. Its 2018 revenues through
   7 October 31, 2018 were approximately $290,000. Its owner, a California resident, is
   8 also one of the inventors of Nanografix’s U.S. Patent No. 6,443,494, entitled
   9 “Removable Optical Security Film Placed on Printed Surfaces and/or Products
  10 Containing Such Film” (“the ‘494 Patent”).
  11         Pollard acknowledges in its Motion that it is a Canadian Company based in
  12 Winnipeg, Manitoba, Canada. According to Pollard’s 2017 Annual Report, “Pollard
  13 Banknote Limited (‘Pollard’) is one of the leading providers of products and services
  14 to lottery and charitable gaming industries throughout the world. Management
  15 believes Pollard is the largest provider of instant-win scratch tickets (‘instant tickets’)
  16 based in Canada and the second largest producer of instant tickets in the world.”
  17 (Declaration of Derek Meyer (“Meyer Decl.”), ¶ 3 and Exhibit A, p.3 thereto).
  18 Pollard’s 2018 sales through September 30, 2018 were $261 million (Canadian
  19 Dollars), and its Adjusted EBITDA for the same period was $41.2 million CD. (Meyer
  20 Decl. ¶ 4 and Exhibit B, p.3 thereto).
  21         On August 6, 2018, Nanografix filed its Complaint against Pollard alleging,
  22 inter alia, that Pollard infringes the ‘494 Patent. (Dkt. No. 1). Specifically, Nanografix
  23 has accused instant-win scratch lottery tickets that Pollard makes, uses, sells and
  24 offers for sale under the trademark “Scratch FX” (“Accused Tickets”) of infringing
  25 the ‘494 Patent. (Dkt. 1, ¶¶ 6, 27). Scratch FX is a “a patented Pollard Banknote
  26 printing feature that adds sparkling effects to enhance an instant ticket’s visual
  27 appeal.” (Meyer Decl. ¶ 5 and Exhibit C thereto). The patent Pollard associates with
  28 its Scratch FX products is U.S. Patent No. 7,455,323 (“the ‘323 Patent”). (see, e.g.,
                                              2
           PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 3 of 26 Page ID #:364



   1 Meyer Decl. ¶ 13 and Exhibit K thereto). The face of the ‘323 Patent lists all of the
   2 inventors as having Canada as their residence. (Meyer Decl. ¶ 6 and Exhibit D
   3 thereto).
   4        Pollard’s relationship with the California Lottery dates back to 1997. (Meyer
   5 Decl. ¶ 20 and Exhibit R thereto). Currently, Accused Tickets bearing the Scratch FX
   6 trademark and referencing the ‘323 Patent on the reverse side of the ticket are being
   7 offered and sold to California consumers in a California Lottery “Scratchers” game
   8 called “Holiday Sparkle.” As further stated on the reverse side of the California
   9 Lottery’s Holiday Sparkle instant lottery tickets, these tickets were “Made in Canada”
  10 by Pollard. Pollard’s Motion ignores these Accused Tickets. Accused tickets are, will
  11 be or have also been sold to consumers in, at a minimum, Michigan, Maryland, Texas,
  12 Iowa, Idaho, and Virginia. (Meyer Decl. ¶¶ 5,7-12, 15-18).
  13        Pollard does not dispute that venue is proper in the Central District of
  14 California. Yet it moved to transfer this case to the Eastern District of Michigan on
  15 November 6, 2018. (Dkt. No. 26). Pollard’s Motion disregards the disparities in the
  16 parties’ sizes and the significant burdens that would be imposed on Nanografix in the
  17 event that Nanografix’s choice of its home state, California, is disturbed and it is
  18 forced to continue this case in Michigan, a forum in which it has no contacts.
  19        Much of Pollard’s Motion is devoted to arguing that Nanografix’s home district
  20 is the Southern District of California and not the Central District of California, and
  21 that this somehow warrants disturbing Nanografix’s choice of forum. Unlike the
  22 instant matter, neither of the two cases Pollard cites where the courts refused to grant
  23 deference to the plaintiffs’ choice of venue involved California companies as the
  24 plaintiff.
  25        Pollard also seeks a transfer based on its argument that the “center of gravity
  26 of the accused activity” lies in Ypsilanti, Michigan. It is undisputed, however, that
  27 Pollard’s “accused activities” have also taken place in Winnipeg. Further, Pollard has
  28 omitted any meaningful inventory of such activities emanating from Winnipeg in its
                                             3
           PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 4 of 26 Page ID #:365



   1 Motion and, in contrast, has offered more details regarding the degree of accused
   2 activity in Ypsilanti in an effort to draw the Court’s focus to Ypsilanti. As shown
   3 below, it appears Winnipeg, Canada is the “center of gravity of the accused activities”
   4 or, alternatively, Pollard has failed to meet its burden of showing that Ypsilanit is the
   5 center of gravity.
   6        Indeed, Pollard’s Motion is premised on an artificial and incorrect temporal
   7 restriction based on an October 29, 2018 report and recommendation of a Magistrate
   8 Judge from the District of Arizona. (Dkt. 26-1, at 17-24). It contends that “for
   9 purposes of determining whether to transfer, the Court considers the facts that existed
  10 at the time the case was brought.” Id. (citing Nikola Corp. v. Tesla Incorporated, No.
  11 CV-18-01344-PHX-JAS (BPV)). This is simply wrong and the Court can most
  12 assuredly consider any later facts as shown below.
  13        Nevertheless relying on its erroneous Nikola standard, Pollard offers the
  14 Declaration of Raymond Darrell Ward (“Ward Decl.”) for the propositions that “[a]s
  15 of the time of the filing of the complaint in this action, and to the best of my
  16 knowledge, all Scratch FX tickets sold in the United States were manufactured in
  17 [Pollard’s] Ypsilanti [, Michigan] facility” and “Pollard’s Scratch FX tickets are not
  18 currently available to consumers in the California market and as of the filing of the
  19 complaint in this action, no Scratch FX tickets had been manufactured for the
  20 California State Lottery.” (Ward Decl. ¶¶3, 10). These averments skirt the Holiday
  21 Sparkle game referenced above.               Mr. Ward’s averments and Pollard’s related
  22 arguments submitted to the Court on November 6, 2018 thus do not consider the
  23 following information: (1) Pollard had most assuredly already manufactured Scratch
  24 FX Tickets for the California Lottery for the Holiday Sparkle game as of November
  25 6, 2018, (2) those tickets would become, and did become, available for California
  26 residents to purchase on November 14, 2018, the date the Holiday Sparkle game
  27 commenced according to the California Lottery’s website, and (3) the Holiday
  28 Sparkle tickets were “Made in Canada” by Pollard. This breathes even greater life
                                            4
           PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 5 of 26 Page ID #:366



   1 into the conclusion that Pollard’s assertions regarding the “center of gravity” in this
   2 case deserve little weight and fail to satisfy its burdens.
   3         Pollard’s remaining arguments as addressed below are similarly unavailing.
   4 Nanografix’s choice of venue is entitled to great deference and the parties and the
   5 claims in this action have strong ties to the State of California. Nanografix is a small
   6 company compared to Pollard. Pollard is not contending that Nanografix is a troll or
   7 that Nanografix is forum shopping. Nanografix also faces greater hardships if the
   8 action is transferred to the Eastern District of Michigan as compared to Pollard if the
   9 action proceeds in the Central District of California. The interests of justice also favor
  10 proceeding in the Central District of California, as it generally takes more than twice
  11 as long for patent cases to reach trial in the Eastern District of California compared to
  12 this District. For these reasons and the reasons stated below, the Motion should be
  13 denied.
  14 II.     BACKGROUND
  15            A. Nanografix Has Deep Ties to California and None to Michigan
  16         Nanografix is a California corporation. (Declaration of Daniel Lieberman
  17 (“Lieberman Decl.”), at ¶ 3); (Meyer Decl. ¶ 19 and Exhibit Q thereto). Nanografix
  18 was formed in December 2010 as U.S. Holografix Corporation, Inc. (Lieberman Decl.
  19 ¶ 3); (Meyer Decl. ¶ 19). The company changed its name to Nanografix Corporation
  20 in August 2013. (Lieberman Decl. ¶ 3); (Meyer Decl. ¶ 19).
  21         Nanografix sells security hologram products for use by manufacturers,
  22 retailers, pharmaceutical companies, corporations, and Governments. Nanografix’s
  23 hologram products help its customers prevent counterfeits and protect brand identity.
  24         Nanografix is a small company with annual revenues in 2017 of less than
  25 $440,000. In 2018, Nanografix’s revenues through October 2018 were approximately
  26 $290,000. (Lieberman Decl. ¶ 5).
  27
  28
                                                       5
           PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 6 of 26 Page ID #:367



   1        Nanografix has over 15 customers in California, including approximately 8
   2 customers in Los Angeles County, California. Nanografix also stores products in
   3 California and ships them to customers from California. (Lieberman Decl. ¶ 6).
   4        On or about August 30 and 31, 2018, Nanografix also attended a trade show in
   5 Los Angeles, California known as “The BIG Industry Show California” at the Los
   6 Angeles Convention Center to promote its products. (Lieberman Decl. ¶ 7).
   7        Nanografix’s President is Daniel Lieberman. (Lieberman Decl. ¶ 1). He lives
   8 in Carmel Valley in San Diego, California, in a home he has owned since 1998.
   9 (Lieberman Decl. ¶ 9). He is also one of the named inventors of the ‘494 Patent.
  10 (Lieberman Decl. ¶ 2).
  11        Nanografix currently operates without any physical office space, and like many
  12 small business owners, Mr. Lieberman primarily works from his home. (Lieberman
  13 Decl. ¶ 9).
  14        Nanografix uses the address of 3830 Valley Center Dr., Suite 705 PMB 582,
  15 San Diego, California 92130 as the company business address and to receive mail.
  16 That address is a secure, private mailbox at Postal Annex. (Lieberman Decl. ¶ 10).
  17 Nanografix has used this mailbox address since it was incorporated. (Lieberman Decl.
  18 ¶ 10). The mailbox is located near Mr. Lieberman’s home office, and is convenient
  19 for him to use for Nanografix business. (Lieberman Decl. ¶ 10).
  20        As recently as September 2017, Nanografix leased office space at 12526 High
  21 Bluff Drive Suite 300, San Diego, California for its operations. (Lieberman Decl.                   ¶
  22 8). Mr. Lieberman determined, however, that maintaining a leased office space was
  23 not necessary for it to operate as a business. Its employees instead work from their
  24 homes, saving Nanografix the expenses associated with leased office space.
  25 (Lieberman Decl. ¶ 8).
  26        Nanografix has five employees, all of whom are family members of Mr.
  27 Lieberman. (Lieberman Decl. ¶ 11). All three of Nanografix’s full time employees
  28 live in California. One part time employee lives in Los Angeles, California.
                                          6
           PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 7 of 26 Page ID #:368



   1 (Lieberman Decl. ¶ 11). Nanografix also has two independent contractors, both of
   2 whom live in California. (Lieberman Decl. ¶ 12).
   3          Nanografix maintains a storage facility in San Diego, California where it stores
   4 records, including its records relating to the ‘494 Patent not otherwise stored
   5 electronically. (Lieberman Decl. ¶ 14). To the best of Mr. Lieberman’s knowledge,
   6 Nanografix does not maintain any records related to the ‘494 Patent in Mexico.
   7 (Lieberman Decl. ¶ 14).
   8          Since about 1984, Mr. Lieberman has owned a company in Mexico called
   9 Hologramas de Mexico (“HoloMex”).                  In 1998 Mr. Lieberman started another
  10 company called Holowebs, LLC in California. From 1998 to at least 2000, Mr.
  11 Lieberman was traveling frequently between these companies in California and
  12 Mexico and invented the ‘494 Patent at least in part, in California. (Lieberman Decl.
  13 ¶ 16).
  14          Nanografix has no operations in Michigan. (See Lieberman Decl. ¶ 6).
  15 Nanografix has made no sales to customers in Michigan. (See Lieberman Decl. ¶ 6).
  16          The expenditures Nanografix is, and will be, making in connection with this
  17 lawsuit are material to Nanografix in light of its modest revenues. (Lieberman Decl.
  18 ¶ 17). Maintaining this lawsuit in Los Angeles instead of San Diego is less costly for
  19 Nanografix. Mr. Lieberman was referred to Derek J. Meyer of LeonardMeyer LLP by
  20 a lawyer in the San Diego area, and Mr. Meyer’s main office is located in Los
  21 Angeles, California, where he resides. It is less expensive for Nanografix, a company
  22 of limited financial means, for Mr. Meyer to attend all hearings and any trial in Los
  23 Angeles than it would be had this case been filed in the Southern District of California.
  24 (Lieberman Decl. ¶ 17).
  25          Further, transferring this case to the Eastern District of Michigan will add
  26 additional strain on Nanografix’s limited financial resources. Additional expenditures
  27 will include the retention of local counsel and the travel costs associated with having
  28
                                                       7
           PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 8 of 26 Page ID #:369



   1 Mr. Meyer and Mr. Lieberman attend hearings and trial in Michigan. (Lieberman,
   2 Decl. ¶ 18).
   3          B. Pollards Has Significant Financial Means to Litigate Here And Does
                 Significant Business in California
   4
   5          Pollard is a Canadian company with its principal place of business located in
   6 Winnipeg, Manitoba, Canada. According to Pollard’s 2017 Annual Report:
   7          Pollard Banknote Limited (“Pollard”) is one of the leading providers of
   8
              products and services to lottery and charitable gaming industries
              throughout the world. Management believes Pollard is the largest
   9          provider of instant-win scratch tickets (“instant tickets”) based in Canada
  10
              and the second largest producer of instant tickets in the world.

  11          (Meyer Decl. ¶ 3, p. 3).
  12          Pollard employs almost 1600 employees at over 6 locations, including 3
  13 locations in Canada (Winnipeg, Manitoba; Barrhead, Alberta; and Sault Ste. Marie,
  14 Ontario) and 3 locations in the United States (Ypsilanti, Michigan; Council Bluffs,
  15 Iowa; and Chatsworth, California.) (Meyer Decl. ¶ 3, p. 28).
  16          Pollard’s 2017 total revenues exceeded $285 million (Canadian dollars).
  17 (Meyer Decl. ¶ 3). Pollard’s revenues are up substantially in 2018. Through the three
  18 calendar year quarters ending on September 30, 2018, its revenues are up over 27%
  19 compared to the same period in 2017 and exceed $261 Million (Canadian Dollars).
  20 (Meyer Decl. ¶ 4, p. 1). Its Adjusted EBITDA of $41.2 million CD through September
  21 30, 2018 is also up over 33% compared to the same period in 2017. (Meyer Decl. ¶ 4,
  22 p. 1).
  23          There is nothing inconvenient about California in terms of Pollard’s ability and
  24 desire to conduct business in California. For example, Pollard has had a relationship
  25 the California Lottery dating back to 1997. (Meyer Dec. ¶ 20). In a 2013 press release,
  26 Pollard touted that revenue generated from two of its games, Crossword and Bingo,
  27 accounted for more than 20% of the California Lottery’s total instant ticket sales in
  28 fiscal year 2013. (Meyer Dec. ¶ 20). In that press release, Pollard also claimed that it
                                               8
           PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 9 of 26 Page ID #:370



   1 launched a game called Tripling Crossword that, as of December 2013, had generated
   2 more than $955 million in total sales – making it the top selling Crossword game of
   3 all time in California. (Meyer Dec. ¶ 20). More recently, in a 2015 press release,
   4 Pollard touted that its “Deluxe 7’s Playbook has had cumulative sales that are 20%
   5 ahead of the Lottery’s last two games launched at the $20 price point – adding $43.7
   6 million (USD) to California’s instant ticket sales!” (Meyer Decl. ¶ 21 and Exhibit S
   7 thereto).
   8           Pollard currently has a contract with the California Lottery to produce
   9 California Scratchers games. The contract was signed on or around November 18,
  10 2013. (Dkt. 1 ¶ 21, Dkt. 25 ¶ 21.) The initial term of the agreement is from December
  11 1, 2013 through November 30, 2019. (Dkt. 1 ¶ 22, Dkt. 25 ¶ 22.) The contract has a
  12 maximum amount of $50,000,000 for the initial term. (Dkt. 1-2, p.3.) The contract
  13 was signed by Doug Pollard out of Winnipeg, Canada. (Dkt. 1-2, p. 3.)
  14           Pollard registered with the California Secretary of State Office to do business
  15 in the State of California in or about March 2013. (Meyer Decl. ¶ 22 and Exhibit T
  16 thereto). Pollard’s most recent California Secretary of State filing was in March
  17 2017.1 (Meyer Decl. ¶ 22).
  18           Pollard also has a wholly-owned subsidiary called Diamond Game Enterprises,
  19 whose headquarters are in Los Angeles, California. (Meyer Decl. ¶ 24 and Exhibit V
  20 thereto). Pollard completed the acquisition of Diamond Game in 2017 at a purchase
  21 price that valued Diamond Game at $51 Million. (Meyer Decl. ¶ 25 and Exhibit W
  22 thereto).
  23
  24
  25
  26
       1
           The California Secretary of State Office’s website currently shows Pollard’s status
           as “FTB Forfeited” indicating that Pollard was suspended or forfeited by the
  27       Franchise Tax Board for failure to meet tax requirements. (Meyer Decl. ¶ 23 and
  28       Exhibit U thereto).
                                                          9
              PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 10 of 26 Page ID #:371



    1         Pollard’s 2017 Annual Report also indicates that Pollard has a manufacturing
    2 facility in Chatsworth, California, which is in the Central District of California.
    3 (Meyer Decl. ¶ 3).
    4         C. Pollard’s Scratch FX Products
    5         The tickets that have been accused of infringement in this case are sold by
    6 Pollard under its “Scratch FX” trademark. On its website, Pollard has stated that
    7 “Pollard Banknote’s patented Scratch FX® adds sparkle and shine to instant tickets
    8 for a visual appeal and brilliance that exceeds that of foil, holographic foil and metallic
    9 inks, and drives sales by making tickets stand out at retail.” (Dkt. 1-3). Pollard refers
   10 to its Scratch FX tickets as one of its “higher value proprietary games.” (Meyer Decl.
   11 ¶ 4, p.1).
   12         Pollard marks its Scratch FX tickets with its own patent number, U.S. Patent
   13 No. 7,455,323. (See, e.g., Meyer Decl. ¶¶ 13,15-16). The ‘323 Patent lists 5 inventors,
   14 namely, Brett Charles Taylor, Tyson D. Kaus, Michel John Brickwood, Greg
   15 Hamilton and Lyle Harold Scrymgeour, all of whom are identified on the patent as
   16 being Canadian residents. (Meyer Decl. ¶ 6, p. 1).
   17         Pollard contends that its Scratch FX products have collectively contributed over
   18 $2 billion in retail sales to participating jurisdictions. (Dkt. 1-3). As of 2017, Pollard
   19 stated that at least 28 lotteries worldwide have launched a total of 171 Scratch FX
   20 offerings. (Dkt. 1-3).
   21         Pollard sells Scratch FX tickets in at least the states of California, Michigan,
   22 Texas, Maryland, Arizona, Iowa and Idaho. (Meyer Decl. ¶¶ 4-5, 7-18, 20-21).
   23 Pollard claims that it sells the most Scratch FX tickets in Michigan, but it is difficult
   24 to consider this assertion in a vacuum. For example, in its Motion does not make any
   25 effort to identify all the states in which Scratch FX tickets are sold or the total sales
   26 of such tickets in Michigan or any other state.
   27         Accused Tickets (i.e., Scratch FX tickets as noted above) are available to
   28 consumers in California and in this District. For example, the “Holiday Sparkle”
                                             10
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 11 of 26 Page ID #:372



    1 game is available to California consumers. (Meyer Decl. ¶ 13 and Exhibit K thereto).
    2 The back of the “Holiday Sparkle” game ticket indicates that it is a Pollard “Scratch
    3 FX” ticket, and states that it was “Made in Canada.” (Meyer Decl. ¶ 13). Mr. Meyer
    4 purchased the Holiday Sparkle ticket attached to his Declaration in Santa Monica,
    5 California on or about November 20, 2018.
    6          The “Holiday Sparkle” game was launched in California on or around
    7 November 14, 2018. (Meyer Decl. ¶ 28 and Exhibit Z thereto). The California State
    8 Lottery webpage indicates that the chances of winning one of the six $1,000,000
    9 prizes is 1 in 1,236,000 which means that approximately 7,416,000 “Holiday Sparkle
   10 Tickets” are or will be sold to the California Lottery for sale to California consumers.
   11 (Meyer Decl. ¶ 14 and Exhibit L thereto).
   12   II.    The Standard for a Motion to Transfer
   13          A. General Standards
   14          28 U.S.C. § 1404(a) provides that “[f]or the convenience of parties and
   15 witnesses, in the interest of justice, a district court may transfer any civil action to any
   16 other district or division where it might have been brought or to any district or division
   17 to which all parties have consented.” 35 U.S.C. § 1404(a). The proposed transferee
   18 district must be one in which the plaintiff had the right to sue at the time that the action
   19 “might have been brought.” Hoffman v. Blaski, 363 U.S. 335, 344 (1960). In a patent
   20 case, motions to transfer under 28 U.S.C. § 1404(a) are governed by the law of the
   21 regional circuit in which the district court sits. In re TS Tech USA Corp., 551 F.3d
   22 1315, 1319 (Fed. Cir. 2008) (citation omitted). Just as Pollard does not dispute that
   23 venue is proper in this District, Nanografix also does not dispute that venue in this
   24
   25
   26
   27
   28
                                                          11
              PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 12 of 26 Page ID #:373



    1 action would have been proper in the Eastern District of Michigan pursuant to the
    2 general venue statute, 28 U.S.C. §1391.2
    3         “Section 1404(a) is intended to place discretion in the district court to
    4 adjudicate motions for transfer according to an individualized, case-by-case
    5 consideration of convenience and fairness.” Stewart Org., Inc. v. Ricoh Corp., 487
    6 U.S. 22, 29 (1988) (internal quotation omitted). The moving party, Pollard, bears the
    7 burden of demonstrating that transfer is appropriate. Jones v. GNC Franchising, Inc.,
    8 211 F.3d 495, 499 (9th Cir. 2000). Jones identified several criteria that district courts
    9 may consider in determining whether a moving party has met this burden:
   10          The location where the relevant agreements were negotiated and
   11
               executed, (2) the state that is most familiar with the governing law,
               (3) the plaintiff’s choice of forum, (4) the respective parties’ contacts
   12          with the forum, (5) the contacts relating to the plaintiff’s cause of
   13
               action in the chosen forum, (6) the differences in the costs of litigation
               in the two forums, (7) the availability of compulsory process to
   14          compel attendance of unwilling non-party witnesses, and (8) the ease
   15
               of access to sources of proof.

   16          Id. at 498-99.
   17        “[T]hese factors cannot be mechanically applied to all types of cases” and
   18 should be considered “under the statutory requirements of convenience of witnesses,
   19 convenience of parties, and the interests of justice.” Signal IP, Inc. v. Ford Motor
   20 Co., No. 14-cv-3133, 2015 WL 5766170, at *2 (C.D. Cal. Jan. 20, 2015). In light of
   21 the statutory purpose of § 1404(a), district courts have the “discretion to adjudicate
   22 motions to transfer according to an individualized, case-by-case consideration of
   23 convenience and fairness.” Id. at 494 (quoting Stewart Org., Inc, 487 U.S. at 29)
   24
   25
        Pollard’s discussion concerning whether venue would be proper in this District under
        2

   26 the patent venue statue (28 U.S.C. § 1400(b)) is not relevant to the analysis concerning
   27 transfer under 28 U.S.C. § 1404(a). Pollard cites no authority indicating that a court
      may consider as a factor in determining convenience whether or not venue would be
   28 proper under one or more venue statutes.
                                                        12
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 13 of 26 Page ID #:374



    1 (internal quotation omitted). As a result, this Court may also assess the relative size
    2 of the parties’ businesses when deciding a transfer motion. Digitech Image
    3 Technologies, LLC v. Leica Camera AG, No. 12-01677, 2012 WL 6062749, at *2
    4 (C.D. Cal. Dec. 5, 2012).
    5         Finally, “[i]f the gain to convenience to one party is offset by the added
    6 inconvenience to the other, the courts have denied transfer of the action.” STX, Inc. v.
    7 Trik Stik, Inc., 708 F. Supp. 1551, 1555-56 (N.D. Cal. 1988).
    8         B. The Court’s Inquiry Is Not Constrained By The Date Nanografix Filed
                 Its Complaint
    9
   10         As noted, Pollard contends that “for purposes of determining whether to
   11 transfer, the Court considers the facts that existed at the time the case was brought.”
   12 (Dkt. 26-1, at 1, 3) (citing Nikola Corp. v. Tesla Incorporated, No. CV-18-01344-
   13 PHX-JAS (BPV), at *1 n. 1 (D. Ariz. Oct. 29, 2018); In re EMC Corp., 501 F. App’x
   14 973, 976 (Fed. Cir. 2013)). The Nikola decision was an October 29, 2018 Report and
   15 Recommendation of a Magistrate Judge in the District of Arizona recommending that
   16 the District Court grant a motion to transfer. (Dkt. 26-5). There, the court cited
   17 Ventress v. Japan Airlines, 486 F.3d 1111, 1118 (9th Cir. 2007) and In re EMC Corp.,
   18 501 F. App’x 973, 976 (Fed. Cir. 2013) as the lone support for this alleged standard.
   19 Nikola Corp. v. Tesla Incorporated, No. CV-18-01344-PHX-JAS (BPV), at *3.
   20         Ventress provides no support for the standard Pollard seeks to apply by citing
   21 Nikola. Ventress simply made the common sense observation that “the district court
   22 could not have abused its discretion by not considering events that had not taken place
   23 at the time of its decision.” Ventress, 486 F.3d at 1118. Nowhere in Ventress did the
   24 Ninth Circuit confine the district court’s analysis to the facts that existed at the time
   25 the case was brought.
   26         Nor does In re EMC Corp., 501 F. App’x 973 (Fed. Cir. 2013) support the
   27 Nikola standard Pollard advocates. There, the Federal Circuit explained that when
   28 considering the judicial economy factor in connection with a motion to transfer, the
                                               13
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 14 of 26 Page ID #:375



    1 district court could not consider the judicial economy it gained from presiding over
    2 the same suit prior to ruling on the motion to transfer. Id. at 976.
    3         Plainly, the Arizona court erred and did not properly apply Ninth Circuit
    4 precedent when it, like Pollard here, cited Ventress. In fact, on page 14 of its Motion,
    5 Pollard cites Qurio Holdings, Inc. v. DISH Network Corp., No. 15-CV-00930, 2015
    6 WL 4148962 (N.D. Cal. July 9, 2015) on a different issue. In contrast to Pollard’s
    7 apparent desire to avoid any consideration of Pollard’s Accused Tickets currently on
    8 sale in California and “Made in Canada,” the Qurio court “consider[ed] the facts as
    9 they exist now” and explained that it “need not ‘confine its venue consideration to the
   10 facts as they existed at the time of the complaint.” Id. at *3 (quoting In re Fine Paper
   11 Antitrust Litig., 685 F.2d 810, 819 (3d Cir. 1982)).
   12         Respectfully, this Court should reject Pollard’s efforts to artificially limit this
   13 Court’s consideration of all relevant facts presented in the Motion and this Opposition
   14 based on its reliance on a clearly erroneous decision of a Magistrate Judge in another
   15 District issued just one week before it filed its Motion.
   16 III.    This Case Should Not Be Transferred to Michigan
   17         Nanografix next addresses the standards and factors referenced above.
   18         A. Where the Relevant Agreements Were Negotiated and Executed
              Nanografix’s Complaint attached the contract that Pollard entered with the
   19
        California Lottery in which Pollard offered to sell Accused Tickets to the California
   20
        Lottery. (Dkt. 1-2). Pollard is selling Accused Tickets, i.e., the Holiday Sparkle
   21
        tickets, in California and this District pursuant to that agreement. (Meyer Decl. ¶ 13).
   22
        The person who entered this agreement on behalf of Pollard is located in Winnipeg,
   23
        and Pollard’s California Lottery team also appears to be based in Canada.
   24
              In contrast, Pollard has made no showing in its Motion on this point regarding
   25
        any other contract outside of California and has waived the issue. Downey Surgical
   26
        Clinic, Inc. v. Ingenix, Inc., No. CV 09-5457, 2013 WL 12114070, at *7 (C.D. Cal.,
   27
   28
                                                         14
             PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 15 of 26 Page ID #:376



    1 2013) (for the sake of fairness to plaintiffs, defendants waive any argument raised for
    2 the first time in their Reply). This factor therefore weighs against transfer.
    3         B. Familiarity with the Governing Law
    4         As Pollard suggests in its Motion with its citation to Qurio Holdings, 2015
    5 WL 4148962, at *6, this factor is neutral given that this is a patent case.
    6         C. Plaintiff’s Choice of Forum
    7         As noted above, Nanografix filed this case in the Central District of California
    8 which: (1) is in the home state of one of the inventors of its ‘494 Patent, (2) near its
    9 principal place of business, (3) less expensive for it to litigate, (4) a District in which
   10 Accused Products are being sold, (5) in a State with which the defendant enjoys a
   11 long-time contract that relates to the sale of Accused Products to the California
   12 Lottery, and (6) and a District in which Pollard also has a subsidiary and a
   13 manufacturing plant.
   14         “The defendant must make a strong showing of inconvenience to warrant
   15 upsetting the plaintiff’s choice of forum.” Decker Coal Co. v. Commonwealth Edison
   16 Co., 805 F.2d 834, 843 (9th Cir. 1986); Commodity Futures Trading Comm’n v.
   17 Savage, 611 F.2d 270, 278-79 (9th Cir. 1979) (“[t]he defendant must make a strong
   18 showing of inconvenience to warrant upsetting the plaintiff’s choice of forum.”);
   19 Directv, Inc. v. EQ Stuff, Inc., 207 F. Supp. 2d 1077, 1082 (C.D. Cal. 2002) (“[t]here
   20 is a strong presumption in favor of the plaintiff’s choice of forum.” ).
   21         Citing Fontem Ventures B.V. v. R.J. Reynolds Vapor Co., No. CV 16-2286-GW
   22 (MRWX), 2016 WL 7496721 (C.D. Cal. Aug. 8, 2016) and Lou v. Belzberg, 834 F.2d
   23 730 (9th Cir. 1987), Pollard claims that Nanografix’s choice of forum is entitled to no
   24 deference because the Central District is not Nanografix’s home forum and has little
   25 connection to the operative facts in the case. (Dkt. 26-1, at 10). Fontem is a drastically
   26 different case. There, this Court transferred a patent case to the Middle District of
   27 North Carolina when the plaintiffs were companies organized under the laws of The
   28 Netherlands with principal places of business in Amsterdam, all of their witnesses
                                              15
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 16 of 26 Page ID #:377



    1 were located overseas, and one of the plaintiffs and its parent company also
    2 maintained an office in North Carolina. Fontem, 2016 WL 7496721, at *1, 4.
    3 Similarly inapposite, in Lou the Ninth Circuit explained that “when an individual
    4 brings a derivative suit or represents a class, the named plaintiff's choice of forum is
    5 given less weight.” 834 F.2d at 739.
    6        In Signal IP Inc. v. Volkswagen Group, No. LA CV14-03113, 2015 WL
    7 5766170, at *3 (C.D. Cal. Jan. 20, 1015), the Court noted that the “strong
    8 presumption” in favor of a plaintiff’s choice of forum may be rebutted by “various
    9 circumstances, including when the party who has selected the challenged forum does
   10 not reside there, whether there is some suggestion of forum shopping by the non-
   11 moving party and when the chosen forum lacks a significant connection to the
   12 activities alleged in the Complaint.” Here, Pollard has not asserted that Nanografix
   13 has engaged in any form of forum shopping and it is now clear that Pollard is selling
   14 Accused Tickets in this District. In Signal, there was “some indicia” of forum
   15 shopping where the Plaintiff incorporated in California two months before filing suit
   16 and the design and engineering of the accused vehicles occurred outside the district.
   17 Id. While the Court noted that although collectively “these facts dilute some of the
   18 presumption in favor of Plaintiff’s choice of forum,” “given its significance in the
   19 balancing test, this factor still weights against transfer.” Id. At a minimum, the same
   20 type reasoning should apply here. Thus, this factor weighs against transfer.
   21        D. The Parties’ Contacts with the Forum and the Contacts with the
                Chosen Forum Relating to Plaintiff’s Cause of Action
   22
   23        Nanografix has extensive contacts with California and Los Angeles. Pollard
   24 has not addressed its contacts with California and Los Angeles, for to do so would
   25 highlight its extensive contacts with California noted above. This factor weighs
   26 against transfer.
   27        With respect to the contacts with California relating to Nanografix’s claims, for
   28 Nanografix, one of the inventors of the ‘494 Patent, Daniel Lieberman, resides in
                                              16
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 17 of 26 Page ID #:378



    1 California. The invention was conceived during a time that Mr. Lieberman was
    2 traveling extensively between California and Mexico. (Lieberman Decl. ¶ 16). The
    3 ‘494 patent was prosecuted before the USPTO by attorneys in California. The patent
    4 was originally owned by Holowebs, LLC, which is a California limited liability
    5 company. Nanografix’s relevant documents are located in California.
    6         Further, as quoted within Pollard’s Motion citing Signal IP Inc. v. Volkswagen
    7 Group, 2015 WL 5766170, at **3-4 (C.D. Cal. Jan. 20, 1015):
    8         “[I]n patent infringement actions, the preferred forum is that which is
              the center of gravity of the accused activity. . . The district court ought
    9
              to be as close as possible to the milieu of the infringing device and the
   10         hub of activity centered around its production. . . This location is often
              where the development, research, and marketing of the accused product
   11
              occurred. . . This makes sense because in determining whether
   12         infringement has been established, the principal target of inquiry is the
   13
              design and construction of the accused product. The trier of fact will be
              asked to compare the claims in the patent with the accused product—
   14         examining its development, its components, its construction, and how it
   15         functions.” (citations omitted).

   16         Pollard’s “center of gravity” argument suffers a serious flaw. Pollard relies on
   17 Mr. Ward’s Declaration and argues that “the vast majority of witnesses with
   18 knowledge concerning the manufacture, development, and marketing of the Scratch
   19 FX tickets are located in Ypsilanti, Michigan while a handful of other relevant
   20 witnesses are located in Winnipeg, Canada. (Ward Decl. ¶¶ 4, 6-7).” (Dkt. 26-1, p.
   21 11). Mr. Ward’s averments, however, do not support this assertion.
   22         Nowhere did Mr. Ward reference anything about a “majority” of Pollard’s
   23 witnesses being located in Ypisilanti. Instead, he stated that “there are several Pollard
   24 employees working at Pollard’s Ypsilanti, Michigan facility who have knowledge of
   25 the manufacture, design, marketing and sale of the Scratch FX tickets” and he
   26 identified himself, Scott Stalker, David Thomas and Donna Priziotti. Pollard states
   27 that it expects to call only three of them at trial, Mr. Ward, Mr. Stalker and Mr.
   28 Thomas. Mr. Ward states that three of these people all have various responsibilities
                                              17
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 18 of 26 Page ID #:379



    1 concerning the manufacture of the accused Scratch FX tickets, but he does not state
    2 that they have any knowledge about or responsibility for the “development, research,
    3 and marketing” of the accused Scratch FX products. The one witness Mr. Ward
    4 identifies in Michigan with any type of marketing responsibility for Scratch FX tickets
    5 is Ms. Preziotti with respect to the Michigan Lottery. Pollard did not indicate it
    6 expects to call her at trial.
    7         Mr. Ward’s Declaration also ignores that Pollard markets and sells Scratch FX
    8 tickets to numerous other state lotteries, including California, Maryland, Texas, Iowa,
    9 Idaho, and Virginia, and it has not referenced any persons in the Ward Declaration
   10 with respect to those States. All of the marketing press releases are issued from
   11 Winnipeg, Canada and identify different Pollard marketing people. (Meyer Decl. ¶ 7-
   12 12).
   13         Tellingly, Mr. Ward identifies a Pollard employee in Winnipeg, Carol Dulle,
   14 that is the person “most knowledgeable about the financial aspects, including
   15 profitability, of the Scratch FX tickets that Pollard makes and sells in the United
   16 States.” [Ward decl, p. 6]. Mr. Ward also states that “there are Pollard employees and
   17 former employees in Winnipeg who are knowledgeable about the development of and
   18 manufacturing process for the Scratch FX tickets.” (Ward Decl, paragraph 7).
   19 Nowhere did he quantify the number of such Winnipeg witnesses or address the
   20 degrees of their involvement in the infringing activities. He specifically identifies only
   21 one of them, Lyle Scrymgeour. Mr. Scrymgeour is also named as an inventor on
   22 Pollard’s patent marked on the back of its Scratch FX tickets. As noted above, the
   23 Pollard patent identifies 5 inventors, all of whom reside in Canada. (Meyer Decl. ¶ 6).
   24         Mr. Ward also avoided any reference of the Accused Tickets being sold in
   25 California that were “Made in Canada.”
   26         The narrow descriptions and disclosures concerning Pollard’s Ypsilanti
   27 witnesses, couple with Pollard’s non-transparent discussion of its Winnipeg witnesses
   28 and its decision not to reference the Accused Tickets that were “Made In Canada”
                                               18
             PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 19 of 26 Page ID #:380



    1 now being sold in California, strong suggest or gives rise to the presumption that the
    2 “center of gravity” for the accused activities relating to the Scratch FX tickets is not
    3 in Ypsilanti but in Winnipeg. Thus, this factor is neutral at best given Pollard’s failure
    4 to meet its burden. See Signal IP, Inc. v. Volkswagen Grp. Of Am., Inc., No. 14-cv-
    5 3133, 2016 WL 5766170 at *4 (C.D. Cal. Jan. 20, 2015)(no center of gravity in the
    6 transferee district; this factor weighed against transfer).
    7        With respect to the cases cited by Pollard in support of its “center of gravity”
    8 argument, the facts were very different from the ones here.
    9        In the Signal case, relied upon by Pollard, the Court found that there was no
   10 center of gravity in the transferee district and found that factor weighed against
   11 transfer. Signal IP, Inc. v. Volkswagen Grp. Of Am., Inc., No. 14-cv-3133, 2016 WL
   12 5766170 at *4 (C.D. Cal. Jan. 20, 2015)
   13        In In Re Genentech, the Federal Circuit issued a writ of mandamus and
   14 transferred a case from the Eastern District of Texas to the Northern District of
   15 California. Concerning the convenience of the witnesses, the Federal Circuit noted
   16 that there were no witnesses or parties within Texas and there were at least 10 witness
   17 and 3 non-party witnesses that had knowledge of material facts relevant to the case in
   18 the Northern District of California. There were also at least 4 witnesses, including 3
   19 non-party witnesses, that were outside of the Northern District of California, but
   20 within the state of California. In re Genentech, Inc., 566 F. 3d 1338, 1343 (Fed. Cir.
   21 2009). Concerning the convenience of the parties, the court noted that two of the
   22 three parties were headquartered in the transferee venue or San Diego, California. The
   23 Court also noted that there would be a “significant and unnecessary burden on the
   24 petitioners” to transport documents if the case was not transferred. Id. at 1346.
   25        In In re Hoffman-LaRoche, the Federal Circuit also applied 5th Circuit law and
   26 issued a writ of mandamus and transferred a case from the Eastern District of Texas
   27 to the Eastern District of North Carolina when Novartis, a company headquartered in
   28 California sued a number of companies in the Eastern District of Texas for
                                         19
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 20 of 26 Page ID #:381



    1 infringement of a patent related to a drug called Fuzeon. There was no meaningful
    2 connection of the case to Eastern District of Texas except that in anticipation of
    3 litigation, plaintiff’s counsel shipped 75,000 pages of documents in electronic format
    4 had been shipped to plaintiff’s counsel’s office in the Eastern District of Texas, which
    5 the court found was manipulative. The accused products were also developed in the
    6 transferee district and there were at least 4 non-party witnesses within 100 miles of
    7 the transferee district. In re Hoffman-LaRoche, Inc., 566 F.3d 1333, 1336-1337 (Fed.
    8 Cir. 2009).
    9         E. The Comparative Costs of Litigating in the Two Forums; The
                 Convenience of Witnesses
   10
   11         Pollard has identified only three or four witnesses in Ypsilanti that would be
   12 required to travel to Los Angeles if this case is not transferred. Of course, these
   13 individuals could be deposed in Michigan. But the cost of flying three or four witness
   14 from Detroit to Los Angeles and obtaining them lodging would be negligible to a
   15 company of Pollard’s means. Further, the Winnipeg witnesses will have to travel
   16 regardless, and Pollard has failed to make any showing that there is any meaningful
   17 differences if they travel to Los Angeles or Detroit. This factor is essentially neutral
   18 or otherwise deserves little if weight given the conclusory arguments by Pollard
   19 without any underlying support. See Miracle v. N.Y.P. Holdings, Inc., 87 F. Supp. 2d
   20 1060, 1073 (D.Haw. 2000) (“Defendants, in addition, have failed to demonstrate that
   21 it would be prohibitively expensive or difficult for Defendants to travel to Hawaii to
   22 litigate this action. . . . The Post is a large corporation that could more easily travel to
   23 Hawaii to litigate than could Plaintiff travel to New York.”); Digitech Image
   24 Technologies, LLC v. Leica Camera AG, No. 12-01677, 2012 WL 6062749, at *2
   25 (C.D. Cal. Dec. 5, 2012) (factor weighed in favor of smaller company; “Where a
   26 disparity between the parties exist, such as an individual plaintiff suing a large
   27 corporation, the court may also consider the relative means of the parties in
   28
                                                        20
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 21 of 26 Page ID #:382



    1 determining whether to transfer”) (citing Hernandez v. Grabel Van Lines, 761 F.Supp.
    2 983, 989 (E.D.N.Y. 1991)).
    3        Further Pollard’s arguments regarding witness convenience are incomplete for
    4 it has not specifically referenced any non-party witnesses3 in its Motion and such
    5 arguments are premised on the suggestion that it would need to subpoena its own
    6 employees in Ypsilanti (Dkt. 26-1, at 11). As explained in Allstar Mktg. Group, LLC
    7 v. Your Store Online, LLC, 666 F. Supp. 2d 1109, 1132-33 (C.D. Cal. 2009):
    8        The court accords less weight to the inconvenience of party witnesses,
             however, as they can be compelled to testify regardless of the forum in
    9
             which the lawsuit is ultimately litigated. See, e.g., Applied Elastomerics,
   10        Inc., 2006 WL 2868971 at *4 (citing STX, Inc., 708 F.Supp. at
             1556 (discounting the inconvenience to witnesses who were employees
   11
             of one of the parties because they could be compelled to
   12        testify)); Hartfield v. Offshore Oil Services, Inc., No. CV G-06-275,
             2006 WL 2670984, *6 (S.D.Tex. Sept. 14, 2006) ("The Court reiterates
   13
             that the convenience of key witnesses who are employees of the
   14        defendant requesting transfer is `entitled to less weight because that party
             will be able to compel their testimony at trial,'" quoting Continental
   15
             Airlines, Inc. v. American Airlines, Inc., 805 F.Supp. 1392, 1397
   16        (S.D.Tex.1992)); Worldwide Financial 1133*1133 LLP v. Kopko, No.
             CV 03-0428 DFH, 2004 WL 771219, *3 (S.D.Ind. Mar. 18, 2004) ("The
   17
             courts ordinarily assume that the parties will be sufficiently motivated to
   18        have their own partners or employees or other allies appear for trial
             wherever it might take place. Parties may use Rule 45 of the Federal
   19
             Rules of Civil Procedure to conduct discovery all over the United States,
   20        so the principal concern along these lines is to make non-party witnesses
             available for trial. The aim is to minimize the risk of `trial by deposition'"
   21
             (citations omitted)).
   22                                               ***
             Because none of the parties has identified non-party witnesses, this factor
   23
             adds little to the court's analysis. Certainly, defendants have not
   24        demonstrated that the factor favors transfer.
   25   3
         In paragraph 7 of the Ward Decl., Ward referenced that Pollard’s Winnipeg
   26 witnesses and “[t]hese employees and former employees include Lyle Scrymgeour.”
      (Dkt. 26-2, at 3). But nowhere in its papers has Pollard affirmatively identified a non-
   27 party witness and described with any clarity what the anticipated testimony of any
   28 such non-party witnesses would be.
                                                        21
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 22 of 26 Page ID #:383



    1
        For these reasons, this factor also weighs little, if any, in favor of transfer
    2
    3          F. Availability of Compulsory Process to Compel Attendance of
                  Unwilling Non-Party Witnesses
    4
    5          This factor does not weigh in favor of transfer. Pollard has not identified any
    6 non-party witnesses, much less any non-party witnesses located in Michigan (or even
    7 the United States).
    8          G. Ease of Access to Sources of Proof
    9
               Pollard acknowledges that it has relevant documents on both Ypsilanti and
   10
        Winnipeg. (Ward Decl. ¶ 5, 100). “[I]f the motion is based on the location of records
   11
        and documents, the movant must show particularly the location, difficulty of
   12
        transportation, and the importance of such records.” Bohara v. Backus Hosp. Med.
   13
        Ben. Plan, 390 F. Supp. 2d 957, 963 (C.D. Cal. 2005). Pollard has presented no
   14
        evidence of any difficulty in transporting its documents or records from Michigan or
   15
        Winnipeg to any location for this case. This factor therefore does not favor transfer.
   16
        Allstar Mktg. Group, LLC, 666 F. Supp. 2d at 1133 (C.D. Cal. 2009) (“Defendants
   17
        argue that their computers, sales records and customer lists are located in Wisconsin.
   18
        They proffer no evidence, however, regarding the size or nature of the records. At
   19
        best, therefore, the factor is neutral.”).
   20
               Pollard also contends that the equipment used to manufacture the Accused
   21
        Tickets is in Michigan. But whether this case proceeds in California or Michigan will
   22
        not make inspection of Pollard’s facilities any easier for either party and Pollard has
   23
        not made any showing why that makes transfer appropriate. This argument also
   24
        ignores that it also has equipment to make Accused Tickets in Canada as indicated by
   25
        the Holiday Sparkle Tickets currently on sale in California.
   26
   27
   28
                                                         22
             PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 23 of 26 Page ID #:384



    1         Pollard also suggests that it would be easier for a Court in the Eastern District
    2 of Michigan to visit its plant. But Pollard has made no showing why any such visit
    3 would be likely or needed.
    4         H. Interests of Justice
    5         The Central District of California has a strong interest in having this case
    6 decided here. Nanografix is a California corporation and is being harmed by Pollard’s
    7 infringement through its sales of the Accused Tickets in California and elsewhere.
    8 California has an interest in discouraging injuries that occur within the state. See
    9 Beverly Hills Fan Co. v. Royal Sovereign Corp., 21 F.3d 1558, 1568 (Fed. Cir. 1994).
   10         Further, this Court may consider “whether a trial may be speedier in another
   11 court because of its less crowded docket.” Gates Lear Jet Corp. v. Jensen, 743 F.2d
   12 1325, 1337 (9th Cir.1984). To measure congestion, courts compare the two fora's
   13 “median time from filing to disposition or trial.” Costco Wholesale Corp. v. Liberty
   14 Mutual Lns. Co., 472 F. Supp. 2d 1183, 1196 (S.D. Cal. 2007).
   15         Here, for the period January 1, 2009 through the present, there have been sixty
   16 patent trials in the Central District of California with a median time to trial of 2.25
   17 years (822 days). (Meyer Decl. ¶ 27 and Exhibit Y thereto). In contrast, during that
   18 same period, there have been seven patent trials in the Eastern District of Michigan,
   19 which apparently was not a sufficient sample for Lex Machina to calculate a median
   20 time to trial. Instead, the report simply marked on the same timeline the time it took
   21 those seven cases to reach trial. That chart shows that five of those seven cases did
   22 not reach trial until after 4.5 years, twice the median time to trial in this District.
   23 (Meyer Decl. ¶ 27). For a small company like Nanografix of limited means, this
   24 prospect of facing a case twice as long as would likely occur here is highly troubling
   25 and prejudicial. This factor therefore militates against transfer.
   26
   27
   28
                                                        23
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 24 of 26 Page ID #:385



    1 IV.     CONCLUSION
    2         This case involves a small California company, whose owner is the inventor of
    3 the ‘494 Patent at issue, asserting patent infringement claims against Pollard, a
    4 Canadian company. There is no dispute that venue is proper here in the Central
    5 District of California. Pollard’s Motion seeking to transfer this case is premised on
    6 the wrong standard and an incomplete consideration of the various factors relating to
    7 where the center of gravity of the accused activities may lie. Nanografix’s choice of
    8 venue is entitled to deference and the parties and the claims in this action have strong
    9 ties to the State of California. Relatively speaking, Nanografix faces far greater
   10 hardships if the action is transferred to the Eastern District of Michigan than any
   11 alleged hardships to Pollard if the action proceeds in the Central District of California.
   12 The interests of justice also favor proceeding in the Central District of California.
   13 Pollard certainly had no hesitation seeking business with the California Lottery
   14 regarding the Accused Tickets, and its claims that California is now an inconvenient
   15 forum ring hollow in the face of its long history with the California Lottery. For these
   16 reasons and the reasons stated above, Nanografix respectfully requests that the Court
   17 deny Pollard’s Motion.
   18
   19
   20 DATED: November 26, 2018                      RESPECTFULLY SUBMITTED,
   21
   22                                               By:      /s/ Derek J. Meyer
   23
   24
   25
   26
   27
   28
                                                        24
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 25 of 26 Page ID #:386



    1 LEONARDMEYER LLP
      Derek J. Meyer (CA Bar No. 278346)
    2
      1800 Century Park East, Suite 1400
    3 Los Angeles, CA 90067
      Tel: (310) 220-0331
    4
      rmeyer@leonardmeyerllp.com
    5
    6 LEONARDMEYER LLP
        John G. Bisbikis (admitted pro hac vice)
    7   Madelaine M. Thomas (admitted pro hac vice)
    8   120 North LaSalle Street, Suite 2000
        Chicago, IL 60602
    9   Tel: (310) 374-8084
   10   jbisbikis@leonardmeyerllp.com
        mthomas@leonardmeyerllp.com
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        25
            PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
Case 2:18-cv-06735-GW-RAO Document 34 Filed 11/26/18 Page 26 of 26 Page ID #:387



    1                                 CERTIFICATE OF SERVICE
    2         I hereby certify that on Monday, November 26, 2018, I served the foregoing
    3 document(s) described as PLAINTIFF NANOGRAFIX CORPORATION’S
    4 RESPONSE IN OPPOSITION TO DEFENDANT POLLARD BANKNOTE
    5 LIMITED’S MOTION TO TRANSFER TO THE EASTERN DISTRICT OF
    6 MICHIGAN as follows:
    7 Lauren Schweitzer                                       Russell E. Levine
      KIRKLAND & ELLIS LLP                                    Kourtney Baltzer
    8
      333 South Hope Street                                   KIRKLAND & ELLIS LLP
    9 29th Floor                                              300 North LaSalle Street
      Los Angeles, CA 90071                                   Chicago, IL 60654
   10
      (213) 680-8400                                          (312) 862-2000
   11 lauren.schweitzer@kirkland.com                          rlevine@kirkland.com
   12
                                                              kourtney.baltzer@kirkland.com

   13 (By ECF) I caused the above-referenced document(s) to be filed with the Electronic
   14 Case Filing (ECF) system in the United States District Court for the Central District
      of California, on all parties registered for e-filing. Counsel of record are required by
   15 the Court to be registered e-filers, and as such, are automatically e-served with a copy
   16 of the documents upon confirmation of e-filing.
   17 (Federal) I declare that I am a member of the Bar of this Court. I declare under
   18 penalty of perjury under the laws of the United States of America that the foregoing
        is true and correct.
   19
   20         DATED: November 26, 2018                        By:     /s/ Derek J. Meyer

   21
   22
   23
   24
   25
   26
   27
   28
                                                         26
             PLAINTIFF NANOGRAFIX CORPORATION’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO TRANSFER
